Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Fitzpatrick (Reg. No. 41,018) on 7/29/2022.
The application has been amended as follows: 

1. (Currently Amended) A spectral property acquisition apparatus comprising: 
at least two first conveying devices, each including at least a pair of rollers, configured to convey an object in a conveying direction to a color data acquisition area; 
a guide plate located in the color data acquisition area; 
a color data acquisition device, including a light source and a plurality of spectroscopic sensors arranged in the conveying direction, the plurality of spectroscopic sensors being configured to receive light emitted by the light source and reflected by the object to acquire color data on the object located in the color data acquisition area; 
a second conveying device, including a conveying stage with a guide, configured to convey the color data acquisition device in a direction orthogonal to the conveying direction; and circuitry configured to estimate a spectral property of the object based on the color data acquired, 
control at least one of the at least two first conveying devices to generate a tension on the object to place a surface of the object in close contact with a measurement reference surface of the guide plate prior to conveyance of the color data acquisition device via the second conveying device in the direction orthogonal to the conveying direction, in the color data acquisition area in which the color data on the object is to be acquired, and
control the at least two firs conveying devices, such that the sheet is stopped in the color data acquisition area and tension is applied to the sheet to stretch the sheet, after the sheet conveying device is stopped,
wherein the circuitry controls the at least two first conveying devices to rotate backward, so as to apply the tension, wherein the at least a pair of rollers includes a first nip roller and a second nip roller, the first nip roller and the second nip roller each respectively having a different driving force, the first nip roller is located upstream of the conveying direction in the color data acquisition area, and the second nip roller is located downstream of the color data acquisition area in the conveying direction.  
2. Cancelled
3. (Currently Amended) The spectral property acquisition apparatus of claim [[2]] 1, wherein the circuitry is configured to set a driving force of the first nip roller to be relatively higher than a driving force of the second nip roller.  
4. (Currently Amended) The spectral property acquisition apparatus of claim [[2]] 1, wherein the circuitry is configured to apply a driving force to the second nip roller for forward and backward rotation of the second nip roller.  
5. (Currently Amended) The spectral property acquisition apparatus of claim [[2]] 1, wherein the second nip roller includes a torque limiter.  
6. (Currently Amended) The spectral property acquisition apparatus of claim [[2]] 1, wherein the first nip roller is located at a position relatively lower than a level of the color data acquisition area.  
7. (Currently Amended) The spectral property acquisition apparatus of claim [[2]] 1, further comprising a presser, provided between the first nip roller and the second nip roller, to press the object.  
8. (Currently Amended) The spectral property acquisition apparatus of claim [[2]] 1, wherein the circuitry is configured to cause the driving force to differ with respect to a center side nip roller and two respective side nip rollers, respectively of one of the first nip roller and the second nip roller, in a direction orthogonal to the conveying direction.  
9. (Currently Amended) The spectral property acquisition apparatus of claim [[20]] 1,wherein the circuitry is configured to apply a conversion matrix to estimate a spectral property of the object based on the color data.  
10. (Currently Amended) An image forming apparatus comprising: the spectral property acquisition apparatus of claim [[20]] 1  
11. (Currently Amended) The spectral property acquisition apparatus of claim [[20]] 1, wherein the circuitry is further configured to control the second conveying device to convey the color data acquisition device, in the direction orthogonal to the conveying direction, a plurality of times to acquire the color data of the entire color data acquisition area in which the color data on the object is to be acquired.  
15. (Currently Amended) The spectral property acquisition apparatus of claim [[20]] 1, wherein the circuitry is further configured to control the second conveying device to respectively convey the color data acquisition device, to acquire the color data, over an entire color data acquisition area in which the color data on the object is to be acquired.  
19. (Currently Amended) The spectral property acquisition apparatus of claim [[20]] 1, further comprising a calibration color chart located adjacent to the color data acquisition device in the direction orthogonal to the conveying direction and within a range in which the color data acquisition device conveying device conveys the color data acquisition device, wherein the circuitry is further configured to convey the color data acquisition device to a position of the calibration color chart so that calibration using the calibration color chart may be performed.  
20. (Cancelled)

Reasons for Allowance
Claims 1 and 3-19 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “…a color data acquisition device, including a light source and a plurality of spectroscopic sensors arranged in the conveying direction, the plurality of spectroscopic sensors being configured to receive light emitted by the light source and reflected by the object to acquire color data on the object located in the color data acquisition area; a second conveying device, including a conveying stage with a guide, configured to convey the color data acquisition device in a direction orthogonal to the conveying direction; and circuitry configured to estimate a spectral property of the object based on the color data acquired, control at least one of the at least two first conveying devices to generate a tension on the object to place a surface of the object in close contact with a measurement reference surface of the guide plate prior to conveyance of the color data acquisition device via the second conveying device in the direction orthogonal to the conveying direction, in the color data acquisition area in which the color data on the object is to be acquired, and control the at least two firs conveying devices, such that the sheet is stopped in the color data acquisition area and tension is applied to the sheet to stretch the sheet, after the sheet conveying device is stopped, wherein the circuitry controls the at least two first conveying devices to rotate backward, so as to apply the tension, wherein the at least a pair of rollers includes a first nip roller and a second nip roller, the first nip roller and the second nip roller each respectively having a different driving force, the first nip roller is located upstream of the conveying direction in the color data acquisition area, and the second nip roller is located downstream of the color data acquisition area in the conveying direction,” in combination with the other claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877